Citation Nr: 0427314	
Decision Date: 10/01/04    Archive Date: 10/12/04

DOCKET NO.  99-06 555A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).   


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran had active service from February 1967 to February 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1998 rating decision of the Roanoke, 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for PTSD and for 
a major depressive disorder.  In August 2000 a hearing was 
held at the VA Central Office in Washington, D.C. before the 
undersigned Veterans Law Judge.

In January 2001, the matter was remanded by the Board.  The 
matter is now once again before the Board for disposition.  


FINDING OF FACT

The veteran's PTSD stems from exposure to combat stressors in 
service.


CONCLUSION OF LAW

PTSD was incurred as a result of active service.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.304 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

					I.  VCAA

Initially, the Board notes that the provisions of the 
Veteran's Claims Assistance Act of 2000 (VCAA) are applicable 
to the matter on appeal.  Among other things, the VCAA 
provisions expanded VA's notice and duty to assist 
requirements in the development of a claim.  See 38 U.S.C. §§ 
5102, 5103, 5103A, and 5107 (West 2002).  VA has enacted 
regulations to implement the provisions of the VCAA.  See
38 C.F.R. §§ 3.102, 3.156(a), and 3.159 (2003). 
 
First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b).  
Here, an August 2003 letter from the RO informed the 
appellant of what the evidence must show in order to 
establish entitlement to service connection.  A February 2001 
letter informed the veteran that there must be evidence 
showing that the stressors that led to PTSD happened during 
the time the veteran served on active duty.     
                 
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159.  The Court of Appeals 
for Veterans Claims (CAVC) has emphasized that the provisions 
of the VCAA impose new notice requirements on the part of VA.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Specifically, VA has a duty to notify a claimant (and his 
representative) of any information, whether medical or lay 
evidence or otherwise, not previously provided to VA that is 
necessary to substantiate a claim.  38 U.S.C.A. § 5103 (West 
2002).  As part of that notice, VA shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, VA will 
attempt to obtain on behalf of the claimant.  Id.

Here, the August 2003 RO letter informed the appellant that 
VA was responsible for getting any relevant records from any 
federal agency, which the veteran was informed may include 
medical records from the military, from VA hospitals, or from 
the Social Security Administration.  The letter further 
informed the veteran that VA would make reasonable efforts to 
help get such things as records from stated or local 
governments, current or former employers, or records from 
private doctors and hospitals.  He was informed that he must 
provide VA with enough information about such records to 
allow VA to request them from the person or agency that 
possessed them.  Additionally, the letter stated that VA 
would assist him by providing a medical examination or 
getting a medical opinion if it was decided that it was 
necessary to make a decision on the claim.
  
In addition, the February 2003 supplemental statement of the 
case (SSOC) reiterated the above-described duties, stating 
that provided certain criteria were met, VA would make 
reasonable efforts to help him to obtain relevant records 
necessary to substantiate his claims, to include developing 
for all relevant records not in the custody of a Federal 
department or agency, see 38 C.F.R. § 3.159(c)(1) (2003), to 
include records from State or local governmental sources, 
private medical care providers, current or former employers, 
and other non-Federal government sources.  He was further 
advised that VA would make efforts to obtain records in the 
custody of a Federal department or agency.  See 38 C.F.R. 
§ 3.159(c)(2) (2003).  Finally, he was notified that VA would 
obtain his service medical records and other relevant records 
pertaining to his active duty that are held or maintained by 
a governmental entity, records of relevant medical treatment 
or examination at VA health care facilities or at the expense 
of VA, and any other relevant records held by any Federal 
department or agency which he adequately identifies and 
authorizes VA to obtain.  See 38 C.F.R. § 3.159(c)(3) (2003).

Here, there are no obtainable records referenced by the 
veteran not already associated with the claims folder.  The 
Board notes that the veteran's service medical records 
regarding his period of active duty are evidently unavailable 
from the National Personnel Records Center (NPRC), and are 
thought to have been destroyed in a fire in the early 1970's.  
The Board is mindful that, in a case such as this, where 
service medical records are unavailable, there is a 
heightened obligation to explain our findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992).  While it is 
unfortunate that the veteran's service medical records are 
unavailable, the appeal must be decided on the evidence of 
record and, where possible, the Board's analysis has been 
undertaken with this heightened duty in mind.

Pursuant to the January 2001 Remand directives, the RO sent a 
letter to the Army Board of Correction of Military Records 
requesting that all of the veteran's records be furnished.  
An April 2001 response letter was received which informed the 
RO that the veteran's records were not maintained or stored 
at that agency.  A request by the RO for morning reports of 
the headquarters battery for the 30th ARTY BN from July 26, 
1967 to October 31, 1967, resulted in a response stating that 
a record for the veteran could not be identified based on the 
information furnished.  Likewise, a request to clarify the 
meaning of USARV Rtne Det APO 96307 PCS MDC ZD Mo OS O (NT 
12), as shown on the 1st BN/27th Inf./25th Inf. Div., July 26, 
1967 Morning Report, resulted in the same response.  
Additionally, attempts to obtain Morning Reports of 1/27, 
25th Inf. "Wolfhounds", Cu Chi, from May 29, 1967 to August 
29, 1967, and active duty inpatient clinical records from the 
USNH Sukran, Okinawa, Japan, CO A, 25th Inf., were 
unsuccessful.  The February 2003 SSOC informed the veteran of 
these fruitless efforts.  Given the foregoing, the Board 
finds that VA has complied with its duty to notify the 
appellant of the duties to obtain evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not specifically contain the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  For instance, the February 
2003 SSOC included the language of 38 C.F.R. § 3.159(b)(1).  
Thus, the February 2001 and August 2003 RO letters, combined 
with the supplemental statement of the case, complies with 
the section 5103 content requirements, to include 38 C.F.R. 
§ 3.159(b)(1).  See also VAOPGCPREC 7-2004.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to November 9, 2000, the date the VCAA was enacted.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error for 
the reasons specified above.  

Finally, in the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.



				II.  Service Connection

Here, the veteran asserts that he suffers from PTSD as a 
result of exposure to combat while serving in Vietnam.  

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. 38 C.F.R. § 
3.304(f).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2001).  See also Moreau v. 
Brown, 9 Vet. App. 389 (1996); Cohen v. Brown, 10 Vet. App. 
128 (1997).

Thus, the evidence necessary to establish the incurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether or 
not the veteran was "engaged in combat with the enemy."  See 
Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  

As is noted above, claims for service connection for PTSD are 
evaluated in accordance with the criteria set forth in 38 
C.F.R. 3.304(f).  Amendments to those criteria became 
effective on March 7, 1997, see 64 Fed. Reg. 32,807 (1999), 
and on March 7, 2002.  See 67 Fed. Reg 10,330-10,332 (2002).

When regulations are changed during the course of the 
veteran's appeal, the presumption of non-retroactivity 
applies in the absence of expressed agency intent.  
Landgraf v. USI Film Products, 511 U.S. 244 (1994); 
VAOPGCPREC 7-2003 (VA must give effect to the court's 
explanation of the prevailing law).  

As a general matter, regulations that liberalize the criteria 
for entitlement to compensation may be applied to pending 
claims because their effect would be limited to matters of 
prospective benefits.  VAOPGCPREC 7-2003.  Likewise, the 
effective date of benefits awarded pursuant to a liberalizing 
regulation may be no earlier than the effective date of the 
regulation.  38 U.S.C.A. § 5110(g).  

In contrast, the regulations that restrict the bases for 
entitlement to a benefit might have disfavored retroactive 
effects in pending claims and would not apply retroactively 
in determining a claimant's entitlement to benefits, absent 
expressed agency intent.  VAOPGCPREC 7-2003.  

The United States Court of Appeals for Veterans Claims 
(Court) has made it clear that, where a claimed stressor is 
alleged to have occurred during combat, VA must 
make a specific finding as to whether or not the claimant was 
involved in combat.  Gaines v. West, 11 Vet. App. 353, 359 
(1998).  VA is not required to accept a claimant's assertions 
that he/she was engaged in combat but, in arriving at its 
findings of fact, the credibility of the testimony and 
statements of record must be addressed.  Cohen, 10 Vet. App. 
at 145, 146.

As noted above, VA has made substantive revisions to 38 
C.F.R. § 3.304(f), which is the regulatory provision 
governing the type(s) of evidence required to establish 
service connection for PTSD.  In pertinent part, this 
provision holds that a claimant's testimony alone may 
establish the occurrence of the claimed in-service stressor 
if consistent with the circumstances, conditions, or 
hardships of his/her service.  However, this provision is 
only applicable once a claimant has established that he/she 
engaged in combat with the enemy.  The previous version of 38 
C.F.R. § 3.304(f) was less favorable to a claimant as it 
required verification by service department evidence or an 
award such as the Purple Heart, Combat Infantryman Badge or 
similar combat citation.  38 C.F.R. § 3.304(f) (1998).  

VA's General Counsel has held that "the ordinary meaning of 
the phrase 'engaged in combat with the enemy,' as used in 38 
U.S.C.A. § 1154(b), requires that a veteran participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality."  The 
determination as to whether evidence establishes that a 
veteran engaged in combat with the enemy must be resolved on 
a case-by-case basis with evaluation of all pertinent 
evidence and assessment of the credibility, probative value, 
and relative weight of the evidence.  VAOPGCPREC 12-99 (Oct. 
18, 1999).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  In such cases, the record must contain service 
records or other corroborative evidence which substantiates 
or verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressor.  See Cohen v. Brown, 10 
Vet. App. 128, 147 (1997).  

Personnel records do show that the veteran served in Vietnam 
and was assigned to Company A on July 16, 1967.  It appears 
that he may have been reassigned on July 26, 1967; however, 
the record is unclear.  In fact, the absence of service 
records in this case is frustrating, but the veteran may not 
be penalized for the lost records.

Furthermore, the veteran's DD 214 does not contain definitive 
evidence of participation in combat.  There is no indication 
that he ever received any citations or awards for 
participation in combat with the enemy, such as the Combat 
Infantryman's Badge, Purple Heart, or similar citation.  On 
the other hand he was issued the Vietnam Service Medal and 
the Vietnam Campaign medal.

There is no question that the veteran has a diagnosis of 
PTSD.  For example, on a VA psychological evaluation in 1997 
and VA examination in 1998, chronic severe PTSD was diagnosed 
based on the veteran's reported experiences in Vietnam.

In a PTSD questionnaire received by the RO in May 1997 the 
veteran reported that in June 1967 his company went out on a 
search and destroy mission and came across a village which 
they thought was holding the Vietcong, and they burned and 
destroyed the bunkers and shelters, and killed all the women 
and children.  He also reported that his company "did a lot 
of burning and destroying" for four months.  In August 2000 
he testified that when he first arrived in Vietnam in 
approximately June 1967 he was assigned to the infantry to a 
"recon platoon", which required him to go out into the field.  
He reported that their base camp was constantly shelled and 
that he volunteered for "recon" because he felt more 
comfortable in "the bush" than in base camp.  He claimed that 
he stayed out in "the bush" for four months and during that 
time his unit mostly did search and destroy missions, and 
that they had casualties, but not "heavy".  He also testified 
that his platoon leader, Sergeant Black, was wounded and then 
evacuated.  He claimed he was rotated out of Vietnam early, 
due to battle fatigue, and stayed in a hospital in Okinawa 
for a while.  He claimed he was supposed to go back to his 
unit (in the infantry) but never did, and was instead put 
into a transit battalion in Okinawa, assigned to work in a 
supply room, and his MOS was changed from 11B to 76Y.

Although the veteran has reported stressor events involved 
with his service in Vietnam, what is missing from the record 
is credible supporting evidence that a claimed in-service 
stressor occurred.  He contends that although his DD Form 214 
shows an MOS of "76Y20 Sup", he had an infantry MOS of 
"11B10" prior to that (which he claims is shown on the July 
21, 1967 Morning Report he submitted).  
Although the RO has made several attempts, dating back to 
1975, to obtain the veteran's service personnel records and 
service medical records from the NPRC, no such records have 
been located.  Again, the inability to obtain service records 
proves to be frustrating in attempting to either verify or 
refute the veteran's allegations.

The record reflects that the veteran has submitted several 
documents in support of his claim, including several Morning 
Reports dated from July 16 to July 26, 1967.  These Morning 
Reports appear to show that the veteran was in Vietnam for 10 
days only, and that he arrived on July 16, 1967 and departed 
on July 26, 1967. (It is unclear what unit the veteran was 
assigned to prior to July 16, 1967 or after July 26, 1967.)  
The Morning Report dated July 16, 1967 shows that the veteran 
was "attached" and "present" with the 1st Bn, 25th Inf. Div., 
27th Inf., Co. A, and was pending assignment.  On July 21, 
1967 the veteran was "present" and "assigned" to the unit, 
with a primary MOS of "11B10".  The Morning Report dated July 
26, 1967 shows that the veteran departed on that date and was 
reassigned to another unit, however it is unclear as to where 
the veteran was reassigned.

The record reflects that in April 1975 the veteran submitted 
a claim for service connection for a nervous condition, which 
he claimed began in July 1967.  In his application he 
indicated that he was treated for nerves in July 1967 at the 
U.S. Army Field Hospital in Okinawa.  Received by the RO in 
July 1997 from the veteran was an NA Form 13075 
(Questionnaire About Military Service) in which he reported 
that he was assigned to the "25th Infantry Division 1st & 
27th Wolf-Hound Vietnam" from June 1967 to September 1967 and 
was assigned to the "HHB 30th Arty Bn Okinawa" from October 
1967 to January 1969.  Thus, it is unclear as to the 
veteran's duty assignment subsequent to July 26, 1967.  

Further, it is noted that during the course of his testimony, 
the veteran indicated that he had applied to the Board for 
Corrections of Military Records in order to correct some of 
the information supplied by the service department.  

The January 2001 Board remand directed that the RO attempt to 
verify the veteran's duty assignment subsequent to July 26, 
1967, to including contacting the NPRC and request that they 
review the Morning Reports for the HHB 30th Arty Bn dated 
from July 26, 1967 through October 31, 1967 to see if the 
veteran's name appears at any point; that the RO obtain 
clarification of the excerpt from the Morning Report dated 
July 26, 1967, which appears to show that the veteran was 
reassigned "[t]o USARV Rtne Det APO 96307 PCS MDC ZD Mo OS O 
(NT 12)"; and that the RO contact the Board for Correction of 
Military records in order to ascertain whether they have any 
records concerning the veteran and, if so, all such records, 
or photocopies thereof, should be obtained and associated 
with the claims file.  As is discussed in the VCAA portion of 
this decision, efforts to obtain such records were 
unsuccessful.  

The record does contain a report from the Headquarters, 1st 
Battalion 27th Infantry (The Wolfhounds) dated September 13, 
1967, which discusses Operation Kolekole.  Under the heading 
of Cumulative Totals, friendly losses were listed at 41 U.S. 
KIA's.  

In this regard, a buddy statement from Bruce Lee was received 
in April 2002.  In it, he states that he served with the 
veteran in the 25th Infantry Division Cu Chi.  He further 
stated that they talked several times about operations they 
had been on and, in particular, indicated that the veteran 
was adversely affected by Operation Kolekole.  He 
specifically states that the veteran told him that this 
operation "broke him with all the body count."  
Furthermore, in the August 2000 Board hearing, the veteran 
himself referred to an incident on September 13 during an 
operation called "Coca Cola."    

To reiterate, the Morning Report dated July 16, 1967 shows 
that the veteran was "attached" and "present" with the 1st 
Bn, 25th Inf. Div., 27th Inf., Co. A, and was pending 
assignment.  On July 21, 1967 the veteran was "present" and 
"assigned" to the unit, with a primary MOS of "11B10".  The 
Morning Report dated July 26, 1967 shows that the veteran 
departed on that date and was reassigned to another unit, 
however it is unclear as to where the veteran was reassigned.  
As has been addressed, efforts to obtain further records have 
been fruitless.  As such, the Board stresses that there is no 
evidence of record which contradicts the statements of either 
the veteran or Bruce Lee.  Nor is there any articulable 
reason to question the credibility of either the veteran or 
Bruce Lee.    

Under such circumstances, the benefit of the doubt rule is 
awarded to the veteran.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, 
the veteran's claim is granted.    


ORDER

Service connection for PTSD is granted.



	                        
____________________________________________
	C.W. SYMANSKI	
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2




